DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-20 are allowed.
	Xia et al. (US 20200044314) teaches a millimeter wave array antenna architecture including six antenna arrays and an installation body for installing the six antenna arrays, the installation body being of a cuboid or a cube and the six antenna arrays being respectively disposed on six installation faces of the installation body.
Lee et al. (US 10211903) teaches a control unit may be configured to determine that the target is in the far field if the distance to the target is greater than the following reference distance D, and determine that the target is in the near field if the distance to the target is smaller than the reference distance D.
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “a camera capable of measuring a distance between an external object and the electronic device; a communication processor configured to be operationally connected to the at least one mmWave antenna array; and an application processor configured to be operationally connected to the camera and the communication processor, wherein the application processor is further configured to: identify a communication performance of the at least one mmWave antenna array; determine whether to change a direction of a beam formed by the at least one mmWave antenna array, based on a result of identification of the communication performance; measure a distance between the external object and the electronic device and a location of the external object using the camera; 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641